

116 HJ 56 IH: Directing the President to terminate the use of the United States Armed Forces with respect to the military intervention led by Saudi Arabia in the Republic of Yemen.
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 56IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Mr. Amash submitted the following joint resolution; which was referred to the Committee on Foreign AffairsJOINT RESOLUTIONDirecting the President to terminate the use of the United States Armed Forces with respect to the
			 military intervention led by Saudi Arabia in the Republic of Yemen.
	
 That Congress directs the President to terminate the use of the United States Armed Forces with respect to the military intervention led by Saudi Arabia in the Republic of Yemen not later than the end of the period of 30 days beginning on the date of the enactment of this joint resolution unless and until a declaration of war or specific authorization for such use of the Armed Forces has been enacted into law.
		